Citation Nr: 0826222	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-16 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than March 28, 2005, 
for the grant of a 100 percent rating for post-traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
December 1989.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Augusta, Maine, which, in pertinent part, 
granted a 100 percent disability rating for PTSD, effective 
March 28, 2005.  

The veteran was previously represented by Richard A. 
LaPointe, a private attorney.  Mr. LaPointe is retired from 
the practice of law and can no longer represent the veteran 
before VA.  In May 2008, the Board informed the veteran of 
these circumstances and notified him of his options, 
including representing himself, appointing a veteran's 
service organization, or appointing a different private 
attorney or agent.  No response was received to this letter, 
and the Board finds that the veteran is unrepresented.

The veteran has also not filed a substantive appeal in this 
case in accordance with 38 C.F.R. § 20.202 (2007).  In Rowell 
v. Principi, 4 Vet. App. (1993), the United States Court of 
Veterans Appeals held that the failure to file a timely 
substantive appeal did not foreclose an appeal, render a 
claim final, or deprive the Board of jurisdiction.  In 
addition, the Court has held that where the RO certifies an 
issue as being on appeal to the Board, the Board has 
jurisdiction over that issue regardless of deficiencies in 
the substantive appeal.  Gonzales Morales v. Principi, 16 
Vet. App. 556 (2003).  The Board notes that despite the lack 
of a substantive appeal, this case was certified by the RO to 
the Board. 

The veteran's September 2005 notice of disagreement also 
initiated an appeal with respect to the denial of his claim 
for entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).  As this decision grants a 100 percent 
rating effective from the date of service connection for 
PTSD, the only service connected disease or disability, the 
issue of entitlement to TDIU is moot.  See VAOPGCPREC 6-99 
(1999).


FINDINGS OF FACT

1.  Service connection for PTSD was granted in a December 
2003 rating decision, and an initial rating of 30 percent was 
provided, effective December 27, 2002.

2.  Evidence received within a year of the December 2003 
rating decision is new and material evidence as to the 
question of the proper evaluation for the disability. 

3.  PTSD has caused total occupational and social impairment 
since December 27, 2002.

CONCLUSION OF LAW

The criteria for an effective date of December 27, 2002, for 
the award of a 100 percent rating for PTSD have been met. 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157(b)(1),  
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  


Analysis

Service connection for PTSD was granted in a December 2003 
rating decision and an initial rating of 30 percent was 
assigned, effective December 27, 2002.  The veteran did not 
submit a notice of disagreement within one year of this 
decision, and ordinarily it would have become final.  
38 U.S.C.A. § 7107 (West 2002).  

Where, however, new and material evidence is received within 
one year of a rating decision, the evidence is deemed to have 
been received in conjunction with the claim decided in that 
rating decision.  38 C.F.R. § 3.156(b).  Where such evidence 
is received the effective date will be as if the former the 
rating decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1) (2007).

Within a year following the December 2003 rating decision, VA 
received several statements from family members reporting 
that the veteran had had very poor functioning due to alcohol 
abuse and psychiatric symptoms since being involved in an 
explosion aboard the U.S.S. Iowa. On VA outpatient treatment 
in March 2004, the veteran was given a global assessment of 
function of 43 with diagnoses of alcohol dependence, PTSD, 
and bipolar disorder.  

Because the examiner did not distinguish what part of the 
disability was service connected and what was not, all of the 
disability is presumed to be due to the service connected 
condition.  Mitleider v. Brown, 11 Vet App 181 (1998).  The 
GAF of 43 denotes serious impairment consistent with an 
inability to keep a job and having no friends.  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
ed.) (1994) (DSM IV); 38 C.F.R. §§ 4.125, 4.130 (2006)

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

Earlier records showed that the veteran had low GAF scores, 
but were not clear that the disability was attributable to 
the service connected PTSD.  The evidence received within the 
appeal period after the December 2003 rating decision is new 
and material on the question of the severity of the PTSD 
disability.   

The newly received evidence when read together with that 
received prior to the December 2003 rating decision supports 
a conclusion that PTSD caused total occupational and social 
impairment from the effective date of service connection.  
Accordingly, the 100 percent rating is granted effective 
December 27, 2002.


ORDER

An effective date of December 27, 2002, for the grant of a 
100 percent disability rating for PTSD is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


